DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 80 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilcoxen et al. (US 10,780,669, hereinafter “Wilcoxen”).
In regard to claim 80, Wilcoxen discloses a multilayer film that includes a first layer non-continuously bonded to a second layer (abstract). The films are used to form grocery bags, packaging materials such as food storage bags and food storage containers wherein food storage bags may be particularly benefited by the films and methods of the present invention (col. 29 lines 1-13). Thus, a packaged food product wherein a food material is disposed in the package. The multilayer film comprises a first layer 10 and second layer 10’ (col. 15 lines 62-65). The film may comprise any of the films 10a-10c or a film with more than three layers (col. 15 lines 10c comprises a first layer 11c, the second layer 11d, and a third layer 11e wherein the first layer and the third layer directly contact opposite sides of the second layer (fig. 1c). Layer 11c, Layer 11d, and layer 11e comprise the same thermoplastic polymer (col. 14 lines 1-8). The first layer is discontinuously bonded to the second layer which creates un-bonded regions 47 (col. 16 lines 10-18 and Fig. 2). The un-bonded regions are a plurality of cavities between the first polymeric layer and the second polymeric layer. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 84, 88, and 89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilcoxen et al. (US 10,780,669, hereinafter “Wilcoxen”) in view Doutt et al. (US 2014/0106096, hereinafter “Doutt”).
In regard to claim 84, Wilcoxen discloses a packaged food product comprising a multilayer packaging film wherein the contact between the first and second polymer layer is 
Wilcoxen is silent with regard to the cavities being filled with a migratory active substance.
Doutt discloses a packaging film including one or more layers that can be formed into packaging for food items [0026]. Migratory slip and antistatic additives can be included that can provide a lubrication layer on the surface of the film [0030]. The additives are blended into the layer of the film that does not form one of the outer surfaces [0040].
Wilcoxen and Doutt both disclose food packaging film that comprises an additive in a polymeric layer. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the migratory slip and antistatic additives of Doutt in the cavities formed from the discontinuous portions of the film of Wilcoxen motivated by the expectation of forming a packaging material with reduced surface coefficient of friction, which prevents the film from sticking to itself and other surface such as converting equipment [Doutt 0030]. 
In regard to claim 88, modified Wilcoxen discloses that the migratory additive is a silicone oil [0060]. Silicone oil is comprises both inorganic and organic groups. Thus, given the broadest reasonable interpretation of “organic” within the claim, the examiner considers silicone oil to be an organic compound. Oil inherently has organoleptic properties. Silicone oil has a molecular weight of 162.379 g/mol (1 g/mol = 1 DA). Thus, the molecular weight is less than 300 Da. 
In regard to claim 89, modified Wilcoxen disclose that the film exhibits asymmetric release from exterior surfaces thereof of at least one component of the migratory substance composition [Doutt 0040, 0082 and Fig. 8].
Response to Arguments
Applicant’s arguments with respect to claim(s) 80, 84, 88 and 89 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782